264 S.W.3d 644 (2008)
STATE of Missouri, Respondent,
v.
Todd N. HICKCOX, Appellant.
No. WD 68004.
Missouri Court of Appeals, Western District.
July 1, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 2, 2008.
Application for Transfer Denied October 28, 2008.
William E. Shull, Jr., Liberty, MO, for Appellant.
Cory Atkins, Jefferson City, MO, for Respondent.
Before JAMES M. SMART, JR., P.J., THOMAS H. NEWTON, and RONALD R. HOLLIGER, JJ.

ORDER
PER CURIAM.
Mr. Todd Hickcox appeals his convictions for involuntary manslaughter and leaving the scene of an accident.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).